        Case 4:20-po-05082-JTJ Document 20 Filed 12/16/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                 20-PO-05082-GF-JTJ

              Plaintiff,                    VIOLATIONS:
                                            9712442
       vs.                                  9712443
                                            9712444
  JOEL P. CVAR,                             Location Code: M13

              Defendant.                    ORDER


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $1010 ($920 fine and $90 processing fees for the above-listed violation

numbers. Payment(s) should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.

      IT IS ALSO ORDERED that violation 9712443 is amended to reflect the

defendant is pleading guilty to reckless driving in violation of 36 C.F.R. § 4.2(b)

and M.C.A. § 61-8-301(1)(a).
       Case 4:20-po-05082-JTJ Document 20 Filed 12/16/20 Page 2 of 2



     IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for December 17, 2020, is VACATED.

     DATED this 16th day of December 2020.




                                      2
